Citation Nr: 1705387	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  10-00 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from April 1989 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2008 and February 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran and his spouse presented testimony at a Board hearing before the undersigned Veterans Law Judge in January 2015.  The Board remanded the claim in June 2015 and April 2016.


FINDING OF FACT

The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSION OF LAW

The schedular criteria for assignment of TDIU are not met.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).


The Veteran contends that he is unable to secure or follow substantially gainful employment due to his service-connected major depressive disorder, rated as 30 percent disabling, migraine headaches, rated as 30 percent disabling, coronary artery disease with hypertensive heart disease, rated as 30 percent disabling, a lumbar spine disability, rated as 20 percent disabling, hypertension, rated 10 percent disabling, and right and left leg radiculopathy, each rated as 10 percent disabling . As his combined rating is 80 percent, and when combining his lumbar spine disability and neurological disabilities to one 40 percent rating, he meets the criteria to be considered for a TDIU on a schedular basis. 

When reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The Veteran's primary contention is that his lumbar spine disability and neurological manifestations result in his inability to maintain substantially gainful employment.  However, on July 2015 VA examination, following physical examination of the Veteran, the examiner concluded that the Veteran did not suffer from a low back disability.  The examiner explained that the Veteran did not suffer from a strain, and that his back complaints were functional and mechanical.  X-rays did not show evidence of degenerative disc disease or facet disease, but were normal.  The examiner also concluded that the Veteran was not suffering from radiculopathy.  These findings are consistent with those made by the September 2008 VA examiner.  At that time, the VA examiner determined that the Veteran's reported symptoms of radiculopathy was not synonymous with a lumbosacral strain or degenerative disc disease.  In fact, there was absolutely no indication of radiculopathy or sciatic nerve involvement.  His lumbar spine disability was considered to be nonsymptomatic.  The Board notes that a 2007 VA examination showed the presence of a more severe back disability and radiculopathy.  However, in light of the remainder of the medical evidence, to include the VA treatment records and the subsequent VA examinations that directly contradict the findings of the 2007 examination, the probative value of the 2007 findings is lessened.  Based upon the above, the Board cannot find that the Veteran's lumbar spine disability with neurological manifestations prevent the Veteran from obtaining or maintaining substantially gainful employment, as the probative and persuasive medical evidence weighs heavily against that contention.

The Board has taken into account the Veteran's and his wife's statements that he is limited by back pain and leg pain.  However, the evidence reflects that the Veteran medically retired from his position of letter carrier in 2007 following right hip surgery.  The records surrounding his retirement reflect that the Veteran underwent two right hip surgeries in 2007, and an additional procedure, and was determined to no longer be able to complete the duties of his job due to his right hip disability.  The Board notes that the Veteran is not in receipt of service connection for a right hip disability.  The record also reflects that the Veteran received disability benefits from the Social Security Administration based upon his right hip disability.  These records show that the Veteran's right hip pain caused a burning, crushing type pain in his leg.  Again, such symptoms cannot be considered with regard to his claim for a TDIU.

When taking into account the Veteran's other service-connected disabilities, VA examinations demonstrate that the Veteran's heart disease and hypertension do not affect his employability.  While there is evidence that the Veteran's prostrating migraine headaches cause him to be incapacitated when they occur, the evidence does not reflect that these headaches prevented previous employment or that they occur with a degree of frequency that would prevent substantially gainful employment.  On June 2014 VA examination, the Veteran reported an average of four episodes of prostrating headaches per month.  At his hearing, he reported that he would take sick leave once or twice per month for his headaches or aspirin in the morning before work.  However, the Veteran has not contended that his headaches prevent his ability to be employed.  The Board notes that the degree that the Veteran's headaches contribute to his diminished earning capacity is reflected by his 30 percent disability rating.  The same is the case with regard to the Veteran's heart disability and hypertension.  On June 2014 VA examinations, these disabilities were determined to have no functional impact on the Veteran's ability to work.  Finally, the Board has considered the severity of the Veteran's depression, a disability that he was awarded as secondary to his lumbar spine disability and neurological deficits of the lower extremities.  The July 2015 VA examiner characterized the occupational and social impairment associated with the Veteran's service-connected psychiatric disability as resulting in occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Further, when considering that the medical evidence demonstrates that his lumbar spine disability and related radiculopathy have been determined to actually be asymptomatic on multiple medical examinations, as described above, the Board cannot find that the Veteran's secondary depression prevents employment.  In that regard, it appears from the Veteran's timeline of events that his depression began following his retirement in 2007, and was a result of his ongoing pain and limitations related to his hip disability, as documented in the Social Security Administration records.  Significantly, on June 2014 VA examination, the Veteran's depression was determined to result in occasional decrease in work efficiency.  That degree of disability is contemplated by his 30 percent rating.  

Accordingly, when taking into account the effects of the Veteran's service-connected disabilities alone or in the aggregate, the Board finds that the weight of the competent and credible evidence is against his claim for a TDIU.  The weight of the competent and credible evidence does not support a finding that the Veteran's service-connected disabilities preclude substantially gainful employment. 


ORDER

A TDIU is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


